 Case: 1:19-cv-00372-SJD-SKB Doc #: 4 Filed: 05/22/19 Page: 1 of 1 PAGEID #: 244


                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JULIE KELLY,                                       Case Number: 1:19-cv-00372

          Plaintiff,                               Dlott, J.; Bowman, M.J.

         v.

FIRST DATA CORPORATION, et al.,                    ORDER

          Defendants.

       This matter is before the Court on pro se Plaintiff’s Motion to Obtain Electronic

Case Filing Rights (doc. 2).

       Having reviewed this matter, the Court finds that Plaintiff does meet all necessary

requirements to participate as an electronic filer in the Court’s electronic filing.

Accordingly, the Court hereby GRANTS Plaintiff’s motion (doc. 2s). This authorization is

limited to electronic filings made by Plaintiff in this case only. Plaintiff shall ensure that

she complies with all provisions of this Court Electronic Filing Policies and Procedures

Manual, which is available on the Court’s website, www.ohsd.uscourts.gov. Failure to

do so will result in a revocation of this Order.

       SO ORDERED.



                                     s/Stephanie K. Bowman
                                     Stephanie K. Bowman
                                     United States Magistrate Judge
